Case 19-05312-wlh   Doc 77       Filed 01/27/20 Entered 01/27/20 14:29:40       Desc Main
                                 Document     Page 1 of 15




  IT IS ORDERED as set forth below:



   Date: January 27, 2020
                                                   _____________________________________
                                                              Wendy L. Hagenau
                                                         U.S. Bankruptcy Court Judge

_______________________________________________________________
                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 IN RE:                                         CASE NO. 18-63282-WLH

 HRN GROUP, LLC,                                CHAPTER 7

                    Debtor,



 HRN GROUP, LLC,                                AP NO. 19-5312-WLH

                    Plaintiff,

 v.

 O’KELLEY & SOROHAN, ATTORNEYS
 AT LAW, LLC, MEHBOOB OMAR, AND
 PRESTIGE HOME INVESTMENTS, LLC,
 ET AL.,

                    Defendants.

      ORDER DISMISSING CASE AS TO O’KELLEY & SOROHAN, ATTORNEYS AT
      LAW, LLC, MEHBOOB OMAR, AND PRESTIGE HOME INVESTMENTS, LLC




                                            1
Case 19-05312-wlh        Doc 77   Filed 01/27/20 Entered 01/27/20 14:29:40            Desc Main
                                  Document     Page 2 of 15


       THIS MATTER is before the Court on O’Kelley & Sorohan, Attorneys at Law, LLC

(“O’Kelley”), Mehboob Omar, and Prestige Home Investments, LLC (“Prestige”) (collectively

the “O’Kelley Defendants”)’s Motion to Dismiss (Doc. No. 22) (the “Motion”).

       HRN Group LLC (“HRN”) filed a voluntary petition under Chapter 7 of the Bankruptcy

Code on August 7, 2018.       The Debtor’s schedules and statement of financial affairs were

incomplete and notably did not list an interest in real property at 6433 Parkway Trace, Lithonia,

Georgia (the “Property”). JPMorgan proceeded with a foreclosure sale of the Property scheduled

for September 4, 2018.

       Ms. Morton, allegedly on behalf of the Debtor, filed a “Notice of Complaint for Violations

of Automatic Bankruptcy Stay, Damages and Sanctions Against Creditor for Willful Violation

Pursuant to section 362(a)(h)(k).” The document was directed at JPMorgan and its law firm,

McCalla, and related to an alleged post-petition foreclosure of the Property (Bankr. Doc. No. 16).

In response, McCalla, on behalf of JPMorgan, filed a motion seeking to have the stay annulled

nunc pro tunc in order to validate the sale of the Property (“JPMorgan MFR”) (Bankr. Doc. No.

21). The motion recited that the Property has been subject to numerous property transfers and the

current case was the seventh bankruptcy case affecting the property. The motion also alleged the

loan on the Property was 25 payments delinquent. In the meantime, the Chapter 7 Trustee

indicated he had no interest in the Property. See Trustee’s Response to Order to Show Cause

Why Case Should Not Be Dismissed (Bankr. Doc. No. 29). The Court held an evidentiary hearing

on the JPMorgan MFR on December 11, 2018 at which Ms. Morton appeared. At the conclusion

of the hearing, the Court denied HRN’s motion for damages for any stay violation and granted the

JPMorgan MFR, annulled the stay nunc pro tunc to the date of the bankruptcy filing, deemed the

foreclosure sale valid to the extent it was otherwise valid under Georgia law, and made findings


                                                2
Case 19-05312-wlh        Doc 77    Filed 01/27/20 Entered 01/27/20 14:29:40              Desc Main
                                   Document     Page 3 of 15


that the bankruptcy case was filed to delay, hinder, and/or defraud a creditor as contemplated by

11 U.S.C. § 362(d)(4)(b). (Bankr. Docs. Nos. 52 and 53.) No appeal was taken from the orders.

       On October 1, 2019, Danitta-Ross a.k.a. Danitta-Ross: Morton, purportedly on behalf of

HRN filed the complaint against the O’Kelley Defendants and others. The complaint does not

include a clear recitation of claims. Liberally construed, the complaint in Count 2 challenges the

O’Kelley Defendants’ right to have purchased the Property at foreclosure and sought eviction as

to the Property. Plaintiff asks the Court to reverse its prior order and seeks an injunction against

the disposition of the Property. Plaintiff also seeks in its general conclusion an order requiring all

credit reporting agencies to correct all negative information regarding the Property.

       The O’Kelley Defendants filed the Motion seeking dismissal of the complaint because,

inter alia, the O’Kelley Defendants were not properly served, Plaintiff is not represented by

counsel, and the complaint fails to state a claim upon which relief can be granted in accordance

with Rule 7012 of the Federal Rules of Bankruptcy Procedure, which incorporates Rule 12(b)(6)

of the Federal Rules of Civil Procedure. Plaintiff filed a response in opposition to the Motion

signed by Ms. Morton (Doc. No. 38).

       Dismissal

       Lack of Counsel

       The O’Kelley Defendants seek dismissal of the complaint because the Plaintiff is not an

individual and does not have counsel. It is well established in the Eleventh Circuit that a

corporation may not appear in federal court without an attorney. National Independent Theatre

Exhibitors, Inc. v. Buena Vista Distribution Company, 748 F.2d 602, 609 (11th Cir. 1984). While

individual parties may plead and conduct their own cases personally pursuant to 28 U.S.C. § 1654,

a corporation and its sole shareholder are still “separate legal persons.” In Palazzo v. Gulf Oil


                                                  3
Case 19-05312-wlh         Doc 77   Filed 01/27/20 Entered 01/27/20 14:29:40            Desc Main
                                   Document     Page 4 of 15


Corporation, 764 F.2d 1381, 1385 (11th Cir. 1985), cert. denied, 474 U.S. 1058 (1986), the

Eleventh Circuit confirmed that because a corporation is an artificial entity that can only act

through agents, it simply cannot appear in court acting “pro se.” This is true even when the person

seeking to represent the corporation is its president or major shareholder. As the Court has

explained on several occasions, a Georgia limited liability company is a corporation and requires

separate representation. See Winzer v. EHCA Dunwoody, LLC, 277 Ga. App. 710, 713-14

(2006) (cites omitted).

       HRN is a different entity from Ms. Morton, and it must have representation in order to

participate in court proceedings. The Court has informed Ms. Morton of this numerous times.

On September 25, 2018, the Court entered an Order to show cause why the case should not be

dismissed, directing the Debtor to retain counsel or appear before the Court on October 4, 2018,

to explain the lack of counsel. In that notice, the Court cited to numerous Eleventh Circuit cases

requiring a corporation to appear through an attorney. Ms. Morton appeared at a hearing on

September 27, 2018. The Court informed her that since the Debtor was a corporation, it needed

an attorney in order to participate in any court proceedings. Nevertheless, the Court allowed her

to speak that day with the admonition that the Debtor must retain counsel for any future hearings

and that Ms. Morton would not be allowed to speak on behalf of the corporate Debtor. Ms.

Morton argued the Debtor was a limited liability company and not a corporation and that the

Debtor need not obtain counsel. The Court disagreed with her position. At the Show Cause

hearing on October 4, the Debtor did not appear with counsel. Instead, Ms. Morton again

appeared and stated her contention that a limited liability company was not a corporation and the

Debtor was not required to obtain counsel. The Court reiterated that counsel was required, citing

several Eleventh Circuit and other court decisions to that effect. Nevertheless, the Court gave the


                                                4
Case 19-05312-wlh        Doc 77    Filed 01/27/20 Entered 01/27/20 14:29:40            Desc Main
                                   Document     Page 5 of 15


Debtor until October 24, 2018 to obtain counsel. On October 24, 2018, Kim King appeared as

counsel on behalf of the Debtor.

       On March 1, 2019, Ms. King filed a motion to withdraw as attorney of record for the

Debtor. The motion to withdraw omitted several items required under the local bankruptcy rules,

and it was not immediately granted. At the hearing on March 7, 2019, Ms. King appeared to

explain to the Court that she had requested to withdraw. On September 26, 2019, Ms. King

appeared at a hearing and reiterated her need to withdraw as counsel for the Debtor. Ms. Morton,

as the sole member of the Debtor, agreed that Ms. King could withdraw, and the Court permitted

her withdrawal at that time. The Court reminded Ms. Morton of the earlier hearings and rulings

requiring the Debtor to obtain counsel in order to participate in Court hearings. Nevertheless, the

Debtor has not retained counsel and Ms. Morton continues to file documents on her own allegedly

on behalf of the Debtor. Because the Debtor does not have counsel in this adversary proceeding,

it cannot participate and dismissal is appropriate.

       Service

       The O’Kelley Defendants assert the complaint should be dismissed for insufficient service.

The Supreme Court has held that “before a federal court may exercise personal jurisdiction over a

defendant, the procedural requirements of service of summons must be satisfied.” Omni Capital

Intern. v. Rudolf Wolff & Co., Ltd., 484 U.S. 97, 104 (1987). In an adversary proceeding, a

plaintiff must serve on a defendant the summons, along with a copy of the complaint, and file

proof of service of the same, in accordance with the Federal Rules of Bankruptcy Procedure.

Pursuant to Bankruptcy Rule 7004(e), service must be made within 7 days after the issuance of the

summons. If service is not made within that time period, service is insufficient and the Court may

not exercise personal jurisdiction over the defendant.


                                                  5
Case 19-05312-wlh        Doc 77    Filed 01/27/20 Entered 01/27/20 14:29:40              Desc Main
                                   Document     Page 6 of 15


       Bankruptcy Rule 7004 also provides service in an adversary proceeding must be made in

a particular manner.    A plaintiff must serve “a domestic or foreign corporation or upon a

partnership or other unincorporated association, by mailing a copy of the summons and complaint

to the attention of an officer, a managing or general agent, or to any other agent authorized by

appointment or by law to receive service of process and, if the agent is one authorized by statute

to receive service and the statute so requires, by also mailing a copy to the defendant.” Fed. R.

Bankr. P. 7004(b)(3). This rule requires a plaintiff to mail the process to the corporate entity’s

actual address and to a named individual. In re Faulknor, No. 04-43921-PWB,2005 WL 102970,

*2 (Bankr. N.D. Ga. Jan. 18, 2005) (finding service to the attention of an officer, without

specifically naming the individual, fails to comply with Rule 7004 and the constitutional

requirements of due process).

       A party must strictly comply with Bankruptcy Rule 7004 in effectuating service of process.

See PNC Mortgage v. Rhiel, Nos. 2:10-cv-578, 2:10-cv-579, 2011 WL 1043949, at *5 (S.D. Ohio

Mar. 18, 2011) (holding that the bank’s actual notice of the adversary proceeding did not cure the

defect in service); see also Walker v. U.S. Bank N.A. (In re Walker), No. 14-61060-MGD, 2015

WL 728691 (Bankr. N.D. Ga. Jan. 15, 2015). Although pro se pleadings are held to a less

stringent standard than pleadings drafted by attorneys and are liberally construed, Tannenbaum v.

United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam), a pro se litigant must still follow

procedural rules. See Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007) (per curiam)

(affirming district court order dismissing complaint where pro se plaintiff failed to properly effect

service on the defendant). Without proper service, a defendant cannot be said to have failed to

plead or otherwise defend. See Tompkins & Assocs. v. Mack (In re Mack), Adv. No. 03-9208-

JEM, 2004 WL 5848040 (Bankr. N.D. Ga. Mar. 12, 2004) (finding that defendant was not in


                                                 6
Case 19-05312-wlh        Doc 77    Filed 01/27/20 Entered 01/27/20 14:29:40             Desc Main
                                   Document     Page 7 of 15


default where service was insufficient and denying plaintiff’s motion for default judgment); see

also.   Lindsay v. Beggins (In re Lindsay), Nos. 17-65425-WLH, 17-5265-WLH, 2018 WL

1508552 (Bankr. N.D. Ga. Mar. 26, 2018).

        Federal Rule of Bankruptcy Procedure 7004(a) further provides that the summons and

complaint must be served within the time period prescribed in Rule 4(m).     Rule 4(m) in turn states

that service of the summons and complaint must be made within 90 days after the complaint is

filed; if service is not made within that time period, the action must be dismissed without prejudice

as to the non-served defendant, unless plaintiff can show good cause why such service was not

made.    Fed. R. Civ. P. 4(m).      A plaintiff must demonstrate a showing of diligence and a

reasonable effort to effect service. Sullivan v. Hall (In re Hall), 222 B.R. 275, 279 (Bankr. E.D.

Va. 1998). A pro se litigant must still follow these procedural rules. Tannenbaum, 148 F.3d at

1263.

        A court may “exercise its discretion to deny a motion to dismiss for lack of proper service

and permit a plaintiff the opportunity to effectuate proper service, especially when the [ninety-

day] period provided by Rule 4(m) for service of a complaint and summons has not yet expired.”

Houchins v. Wells Fargo Bank, N.A. (In re Houchins), Case No. 14-11928-WHD, Adv. Proc. No.

14-1053-WHD, 2015 WL 730436, at *2 (Bankr. N.D. Ga. Feb. 3, 2015) (Drake, J.); Fed. R. Civ.

P. 4(m), made applicable by Fed. R. Bankr. P. 7004(a). Upon determining that process has not

been properly served, courts have broad discretion to make a determination whether to dismiss the

complaint. Umbenhauer v. Woog, 969 F.2d 25, 30 (3d Cir. 1992).

        The complaint was filed on October 1, 2019 and a summons was issued on October 2,

2019. A certificate of service was attached to the complaint stating a copy of the complaint was

served by United States mail on Mehboob Omar, Prestige Home Investment, LLC, 3755 Namasco


                                                 7
Case 19-05312-wlh        Doc 77     Filed 01/27/20 Entered 01/27/20 14:29:40              Desc Main
                                    Document     Page 8 of 15


Drive, Suwanee, GA, 30024 and O’Kelley & Sorohan, 2170 Satellite Blvd. Suite 375, Duluth, GA

30097. The certificate of service does not state a copy of the summons was served with the

complaint and since it was not issued until October 2, it could not have been included. Further,

Prestige and O’Kelley are corporate entities and Bankruptcy Rule 7004 requires service to an

officer or registered agent. According to the certificate of service, service was not addressed to

an officer or agent of O’Kelley; in fact, no individual was named. While it appears Plaintiff

mailed the complaint to Mehboob Omar on behalf of Prestige, he is not a registered agent

authorized to receive service on behalf of Prestige, and no evidence or allegation is made that he

is an officer. The address for Prestige also appears to be incorrect as it is not the address listed in

the online database maintained by the Georgia Secretary of State. Service on Mr. Omar is also

insufficient since the complaint and summons were not addressed to his residence or his regular

business address as required by Fed. R. Bankr. P. 7004(b)(1).

       Further, Plaintiff had 90 days, until December 30, 2019, to properly serve the O’Kelley

Defendants with the summons and complaint. Plaintiff failed to do so and has not shown good

cause for not timely serving the summons and complaint. In fact, Plaintiff has not provided any

explanation for the failure. Plaintiff has had ample opportunity to serve the complaint and

summons on the O’Kelley Defendants but has failed to do so and dismissal is warranted.

       Failure to State a Claim

       The O’Kelley Defendants alternatively seek dismissal of the Complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6), made applicable by Fed. R. Bankr. P. 7012, for “failure to state

a claim upon which relief can be granted.”     Fed. R. Civ. P. 12(b)(6).   A complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 554,


                                                  8
Case 19-05312-wlh        Doc 77     Filed 01/27/20 Entered 01/27/20 14:29:40               Desc Main
                                    Document     Page 9 of 15


570 (2007)). A complaint is plausible on its face when the plaintiff pleads factual content

necessary for the court to draw the reasonable inference the defendant is liable for the conduct

alleged. Id.

        While the plausibility standard “asks for more than a sheer possibility that a defendant has

acted unlawfully,” Iqbal, 556 U.S. at 678, the purpose of a motion to dismiss is not to resolve

disputed facts or decide the merits of a case. Rather, the purpose of a motion to dismiss is to

ensure the plaintiff has provided notice of the grounds which entitle him to relief. Twombly, 550

U.S. at 561. The facts alleged must be taken as true, and dismissal is inappropriate merely because

it appears unlikely the plaintiff can prove those facts or will ultimately prevail on the merits.

Official Comm. of Unsecured Creditors of Tousa, Inc. v. Technical Olympic, S.A. (In re Tousa),

437 B.R. 447, 452 (Bankr. S.D. Fla. 2010) (citing Phillips v. Cnty. of Allegheny, 515 F.3d 224,

231 (3d Cir. 2008)).

        With these pleading standards in mind, the complaint falls short of plausibly demonstrating

the O’Kelley Defendants alleged liability. Plaintiff seems to allege the foreclosure sale, at which

Prestige purchased the Property, was wrongful. Plaintiff’s claim for wrongful foreclosure must

be dismissed because Plaintiff did not tender full payment of the debt due. Under Georgia law,

before a plaintiff is entitled to equitable relief, the plaintiff “must do equity and give effect to all

equitable rights in the other party respecting the subject-matter of the suit.” Sapp v. ABC Credit

& Inv. Co., 243 Ga. 151 (1979). Georgia law requires a party first tender the amount due under

the note and security deed before seeking the equitable remedy of wrongful foreclosure. See

Edward v. BAC Home Loans Serv., L.P., 534 F. App’x 888, 892 (11th Cir. 2013) (citing Taylor,

Bean & Whitaker Mortg. Corp. v. Brown, 276 Ga. 848 (2003) (“Under Georgia law, a debtor who

executes a security deed and defaults on a loan cannot enjoin foreclosure, or otherwise obtain


                                                   9
Case 19-05312-wlh        Doc 77     Filed 01/27/20 Entered 01/27/20 14:29:40             Desc Main
                                   Document      Page 10 of 15


equitable relief to cancel the deed, unless the debtor has first paid or tendered the amount due on

the loan.”)); Smith v. Citizens & S. Fin. Corp., 245 Ga. 850 (1980) (holding owners who did not

tender indebtedness secured by deed to secure debt were not entitled to set aside sale under power).

       “In order to constitute a proper tender, the tender must be certain and unconditional, and

be in full payment of the specific debt.” Edward, 534 F. App’x at 892 (citing O.C.G.A. § 13-4-

24). Georgia law has consistently held a mere proposal to pay money, with no offer of cash, does

not constitute a valid tender. See Angier v. Equitable Bldg. & Loan Ass’n, 109 Ga. 625 (1900)

(“There was nothing more than a bare offer or proposition to pay. Nothing was in fact tendered.

A proposition to pay and a tender are by no means the same thing. The former may exist without

any element of the latter.”). Plaintiff does not allege it paid or tendered the amount due on the

loan. Plaintiff’s wrongful foreclosure claim, therefore, fails and must be dismissed.

       Plaintiff also seems to contend the eviction and state court proceedings regarding the

Property were wrongfully conducted. For example, Plaintiff contends the O’Kelley Defendants

engaged in ex parte communications with the DeKalb County Magistrate Court when seeking a

writ of possession regarding the Property.        To the extent Plaintiff seeks to challenge the

prosecution and outcome of litigation in other forums, it is well settled a “final judgment in a civil

action may be challenged on direct review but cannot be collaterally attacked in a subsequent

proceeding.” In re Uni-Marts, LLC, 404 B.R. 767, 788 (Bankr. D. Del. 2009) (citing Chicot Cty

Drainage Dist. V. Baxter State Bank, 308 U.S. 371, 376 (1940) and Stoll v. Gottlieb, 305 U.S. 165,

172 (1938)). Decisions in the state court proceedings are open to reversal or modification in an

appropriate and timely appellate proceeding, and this Court lacks the requisite authority to review

their decisions. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).

As a result, the Court cannot entertain Plaintiff’s challenge to the prosecution and outcome of the


                                                 10
Case 19-05312-wlh       Doc 77     Filed 01/27/20 Entered 01/27/20 14:29:40             Desc Main
                                  Document      Page 11 of 15


eviction proceedings in another court, and the complaint pleads no basis for relief as to the

O’Kelley Defendants.

       The “conclusion” of the complaint contends all Defendants are liable for damages. Where

a complaint fails to state a claim for equitable relief or wrongful foreclosure, related claims for

damages and punitive damages are also subject to dismissal. See e.g., Owens v. Bank of Am.

N.A., No. 3:15-cv-00065-TCB-RGV, 2015 WL 12507425 (N.D. Ga. Dec. 4, 2015); Puissant v.

Bank of Am. Home Loan Serv., No. 5:12-CV-388-MTT, 2013 WL 6383102 (M.D. Ga. Dec. 5,

2013) (granting defendant’s motion for judgment on the pleadings where the amended complaint

failed to state a claim for relief of wrongful foreclosure and, accordingly, for attorney’s fees and

punitive damages). Because Plaintiff fails to state a plausible claim for wrongful foreclosure, the

related claims for damages and punitive damages against the O’Kelley Defendants also fail.

       The “conclusion” of the complaint cites a number of statutes which the respondents are

alleged to have violated. Rule 8 of the Federal Rules of Civil Procedure provides that “each

allegation must be simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1). A complaint must

include more than “’naked assertion[s]’ devoid of ‘further factual enhancement.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. at 557)). To

properly comply with Rule 8(a), made applicable by Fed. R. Bankr. P. 7008, a plaintiff is required

to demonstrate a valid basis of each cause of action brought, setting forth “enough factual matter

(taken as true) to suggest [each] required element.” Watts v. Fla. Int’l Univ., 495 F.3d 1289, 1295

(11th Cir. 2007) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007)).

       The allegations are in the nature of a shotgun pleading and do not adequately plead a claim

against the O’Kelley Defendants. A shotgun pleading fails in one way or another to give the

defendants adequate notice of the claims against them and the grounds upon which each claim


                                                11
Case 19-05312-wlh        Doc 77    Filed 01/27/20 Entered 01/27/20 14:29:40              Desc Main
                                  Document      Page 12 of 15


rests. Weiland v. Palm Beach Cty. Sheriff's Office, 792 F.3d 1313, 1321–23 (11th Cir. 2015)

(identifying four rough types or categories of shotgun pleadings); see Sledge v. Goodyear Dunlop

Tires N. Am., Ltd., 275 F.3d 1014, 1018 n. 8 (11th Cir.2001) (“The failure of the plaintiff to

identify his claims with sufficient clarity to enable the defendant to frame a [responsive] pleading

constitutes shotgun pleading.”); see also Boatman v. Town of Oakland, 76 F.3d 341, 343 n. 6 (11th

Cir.1996) (characterizing a complaint that failed to place a defendant on notice of what the claim

was and the grounds upon which it rested as a shotgun pleading).       As a result, shotgun pleadings

fail to achieve the purpose of Rule 8(a)’s pleading standards to provide defendants with “fair notice

of what the claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555. The

conclusory allegations do not include a clear recitation of claims and assert multiple parties

committed certain acts without identifying which party engaged in what conduct specifically.

       Prejudice

       While the O’Kelley Defendants seek dismissal with prejudice, the presumption is in favor

of a dismissal without prejudice. “[A] dismissal with prejudice is an extreme sanction that may

be properly imposed only when: (1) a party engages in a clear pattern of delay or willful contempt

(contumacious conduct); and (2) the [ . . .] court specifically finds that lesser sanctions would not

suffice.” Dinardo v. Palm Beach County Cir. Ct. Judge, 199 F. App’x 731, 735 (11th Cir. 2006)

(internal quotations and citations omitted) (emphasis in original); Goforth v. Owens, 766 F.2d

1533, 1535 (11th Cir. 1985) (explaining dismissal with prejudice is considered a “sanction of last

resort”). Dismissal is warranted because the Debtor must have counsel, process was not served,

and because the complaint does not state a claim for relief, but the extreme circumstances

necessary for dismissal with prejudice are not present in this case.




                                                 12
Case 19-05312-wlh        Doc 77     Filed 01/27/20 Entered 01/27/20 14:29:40              Desc Main
                                   Document      Page 13 of 15


       Abstention

       Even if the case were not dismissed, the Court would abstain from hearing it under 28

U.S.C. § 1334(c). Under 28 U.S.C. § 1334(c)(1), the Court has discretion to abstain from hearing

a case “in the interest of justice, or in the interest of comity with State courts or respect for state

law.” Id. Courts may exercise their authority to abstain sua sponte.       Carver v. Carver, 954 F.2d

1573, 1579 (11th Cir. 1992).

       Courts employ a multifactor test to determine whether abstention is appropriate. Courts

consider the following nonexclusive factors:

       (1) the effect, or lack thereof, on the efficient administration of the bankruptcy
       estate if the discretionary abstention is exercised;
       (2) the extent to which state law issues predominate over bankruptcy issues;
       (3) the difficulty or unsettled nature of the applicable law;
       (4) the presence of related proceedings commenced in state court or other non-
       bankruptcy court;
       (5) the jurisdictional basis, if any, other than 28 U.S.C. § 1334;
       (6) the degree of relatedness or remoteness of the proceeding to the main
       bankruptcy case;
       (7) the substance rather than form of an asserted “core” proceeding;
       (8) the feasibility of severing state law claims from core bankruptcy matters to
       allow judgments to be entered in state court with enforcement left to the bankruptcy
       court;
       (9) the burden of the bankruptcy court’s docket;
       (10) the likelihood that the commencement of the proceeding in bankruptcy court
       involves forum shopping by one of the parties;
       (11) the existence of a right to a jury trial; and
       (12) the presence in the proceeding of non-debtor parties.

Ret. Sys. of Alabama v. J.P. Morgan Chase & Co., 285 B.R. 519, 530–31 (M.D. Ala. 2002).

       These factors weigh heavily in favor of abstention in this adversary proceeding. First,

state law issues predominate the bankruptcy issues and this proceeding is, at best, loosely related

to Plaintiff’s bankruptcy case. Plaintiff appears to contend a foreclosure sale of the Property and

the eviction and state court proceedings were wrongfully conducted. This is not a cause of action

created by the Bankruptcy Code and does not arise only in bankruptcy proceedings. Indeed,

                                                  13
Case 19-05312-wlh        Doc 77     Filed 01/27/20 Entered 01/27/20 14:29:40             Desc Main
                                   Document      Page 14 of 15


wrongful foreclosure actions can and do exist outside the bankruptcy context.

       Further, the outcome of this adversary proceeding cannot conceivably have any effect on

the bankruptcy case because there is no estate being administered in bankruptcy.          A no asset

corporate Chapter 7 case, like HRN’s case, serves no bankruptcy purpose. The only purpose of a

corporate Chapter 7 case is to permit the fair and orderly liquidation of corporate assets. Where

there are no assets of the estate that can be distributed to creditors, the case serves no bankruptcy

purpose. See In re Int’l Zinc Coatings & Chemical Corp., 355 B.R. 76, 85 (Bankr. N.D. Ill. 2006)

(citing In re American Telecom Corp., 304 B.R. 867, 869-70 (Bankr. N.D. Ill. 2004)); see also In

re Lang, 398 B.R. 1, 4 (Bankr. N.D. Iowa 2008). The Trustee in the HRN bankruptcy case filed

a Report of No Distribution on January 8, 2019, indicating he “made a diligent inquiry into the

financial affairs of the debtor(s) and the location of the property belonging to the estate; and there

is no property available for distribution from the estate over and above that exempted by law.”

The report indicated any assets owned by the Debtor had no net value to the Debtor or the estate.

As there are no assets to distribute to creditors, the Debtor’s corporate chapter 7 case serves no

bankruptcy purpose.     This case would thus place an additional burden on the Court’s docket

without impacting Plaintiff’s bankruptcy case.

       Moreover, issues relating to dispossessory proceedings, and the handling of those

proceedings, can be resolved in another forum. Plaintiff seems to challenge the issuance of

various writs sought by the O’Kelley Defendants. As discussed above, final judgments may be

challenged on direct review but cannot be collaterally attacked in a subsequent proceeding. Uni-

Marts, 404 B.R. at 788. The dispossessory writs, and the process by which they were obtained,

are open to reversal or modification in an appropriate and timely state court appellate proceeding.

See Exxon Mobil, 544 U.S. at 284. Plaintiff can pursue a determination about the actions by the


                                                 14
Case 19-05312-wlh       Doc 77    Filed 01/27/20 Entered 01/27/20 14:29:40            Desc Main
                                 Document      Page 15 of 15


O’Kelley Defendants in a court with jurisdiction.

       Additionally, Plaintiff has demanded a jury trial. Abstention will not prejudice any party;

if anything, this case can be managed more efficiently in state court. Thus, even if the case were

not dismissed, the Court would abstain from hearing it under 28 U.S.C. § 1334(c).

       IT IS ORDERED that the Motion is GRANTED.

       IT IS FURTHER ORDERED that the Complaint is DISMISSED as to the O’Kelley

Defendants.

                                    END OF DOCUMENT



Distribution List

Joseph P. Farrell
O’Kelley & Sorohan Attorneys at Law, LLC
2170 Satellite Blvd., Ste. 375
Duluth, GA 30096

HRN Group, LLC
4596 Meadow Creek Path
Lithonia, GA 30038




                                               15
